DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
In the present application, filed on or after March 16, 2013, claims 1-20 have been considered and examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 8, 12, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over MacInnis et al. (MacInnis – US 2009/0023422 A1) in view of Matus et al. (Matus – US 2019/0122543 A1).

As to claim 1, MacInnis discloses an error monitoring apparatus comprising:
a sensor (MacInnis: [0020]-[0029] and FIG. 1 the inputs 141-143) configured to collect an Event-Related Potential (ERP) (MacInnis: [0020]-[0029] and FIG. 1 the inputs 141-143: A behavioral biometric event data may comprise data indicative of personality, or a behavior change in response to an event taking place. For example, handwriting, voice signature, a rise in pulse pressure, rise in pulse rate, skin temperature changes, sweating, pupil dilation, breathing rate change, change in tone of voice may indicate anxiety, anger, excitement, distress, rigorous physical activities, startle, fear, or mental unrest. Biometric event data from an Electroencephalogram (EEG) that detects brain wave may indicate mental state and mental activity. Speech pattern, tone of voice, speech to text translation and content analysis, galvanic skin response may provide biometric event data as an indication of the circumstances of the environment, type of stimulus received and a reaction to the stimulus) for at least one passenger (FIG. 1 the cyclist 108) in a first mobility for an amount of time (MacInnis: FIG. 1 the bicycle frame 109);
an analyzer (MacInnis: FIG. 1 the processor 124) configured to analyze the ERP collected for the amount of time (MacInnis: [0030]-[0031] and FIG. 1: In an embodiment of the invention, data binding codes 124a may be used to tag or pre-tag the captured data 142a to 142n with suitable identifications such as time, date or location data 141a to 141n and/or biometric event data 143a to 143n. In an embodiment of the invention, the captured data 128 may be biometrically tagged and stored locally into the memory 120a in the WMCD 130. The captured data 128 may further be categorized and sorted based on the tagged information using for example, time, date, location, biometric event data and stored in a categorized data base 120c for future retrieval or processing); and
a transmitter (MacInnis: FIG. 1 the integrated transmit/receive communication interface (TXRX module) 124b) configured to transmit error information of the first mobility (MacInnis: FIG. 1) to a server based on a result of analysis (MacInnis: Abstract, [0023], [0030]-[0031], [0033], [0035]-[0039], and FIG. 1: if the local host device 130 has limited memory for storage, it may be desirable to store the captured data 128 or 128u in the remote host or storage 150),
wherein the error information of the first mobility includes at least one of information on a time when the ERP is generated, a waveform of the ERP, position information of the first mobility, or operation information of a second mobility (MacInnis: [0045]-[0056], [0065], [0073], and FIG. 1: the Bluetooth enabled cyclist goggle 107b may capture and communicate snap shots of still images of the scene, or detect eye movements and pupil dilation of the cyclist 108, in response to witnessing the bus accident scene 200 event. The Bluetooth enabled cyclist goggle 107b may comprise a camera 102b to capture still images of the bus accident scene 200 event as data D2 142b. In an embodiment of the invention, the goggle lens may be a scanner with targeting cross hair grids 104k to detect eye movement and pupil dilation, capturing biometric event data BD3 143c. The Bluetooth enabled cyclist goggle 107b may use a goggle frame antenna 104l to communicate data D2 142b and biometric event data BD3 143c to the WMCD 130a through Bluetooth wireless signals ), and
wherein the second mobility is different from the first mobility and has caused the ERP (MacInnis: [0045]-[0056], [0065], [0073], and FIG. 1: the Bluetooth enabled cyclist goggle 107b may capture and communicate snap shots of still images of the scene, or detect eye movements and pupil dilation of the cyclist 108, in response to witnessing the bus accident scene 200 event. The Bluetooth enabled cyclist goggle 107b may comprise a camera 102b to capture still images of the bus accident scene 200 event as data D2 142b. In an embodiment of the invention, the goggle lens may be a scanner with targeting cross hair grids 104k to detect eye movement and pupil dilation, capturing biometric event data BD3 143c. The Bluetooth enabled cyclist goggle 107b may use a goggle frame antenna 104l to communicate data D2 142b and biometric event data BD3 143c to the WMCD 130a through Bluetooth wireless signals ).

MacInnis does not explicitly disclose the collected data for a predetermined amount of time and a transmitter configured to transmit error information of the first mobility to a traffic control server.

However, it has been known in the art of traffic control to implement the collected data for a predetermined amount of time and a transmitter configured to transmit error information of the first mobility to a traffic control server, as suggested by Matus, which discloses the collected data for a predetermined amount of time (Matus: Abstract, [0011], [0019], [0027]-[0028], [0033]-[0034], [0038], [0053], and FIG. 1-2: For example, datasets collected from a plurality of devices within a time period (e.g., 30 second window) can be processed together. In another example, datasets (e.g., different types of datasets sampled from different types of sensors; etc.) collected from a single device within a time period are processed together. In another example, datasets are collected from a second device in response to (e.g., subsequent to) collection at a first device and transmission from the first device to the second device (e.g., with intermediate processing and/or communication relaying)) and a transmitter configured to transmit error information of the first mobility to a traffic control server (Matus: Abstract, [0011], [0019], [0027]-[0028], [0033]-[0034], [0038], [0053], [0060], and FIG. 1-2: Block S130 is preferably performed at one or more remote computing systems (e.g., remote server systems, telecommunication entities such as cellular towers, network infrastructure components defining a fixed geographic location, etc.). Additionally or alternatively, portions of Block S130 can be performed by data collection components, other devices, and/or any suitable components. In an example, extracting a set of movement features can include allocating the feature extraction and/or other suitable pre-processing to the data collection components, such as prior to transmission to a remote computing system, which can reduce latency (e.g., by distributing processing functionality across a plurality of components, etc.) associated with traffic-related event determination and response. In another example, Block S130 can include storing and/or executing traffic event models at a device (e.g., vehicle, smartphone, etc.), at a remote computing system, and/or any suitable component, where the traffic event models can additionally or alternatively be generated (e.g., trained, updated) at any suitable component. However, functionality associated with Block S130 (and/or other portions of the method 100) can be distributed across any suitable components in any suitable manner).
Therefore, in view of teachings by MacInnis and Matus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the system of MacInnis to include the collected data for a predetermined amount of time and a transmitter configured to transmit error information of the first mobility to a traffic control server, as suggested by Matus. The motivation for this is to determine traffic related event based on information received from electronic device(s).

As to claim 2, MacInnis and Matus disclose the limitations of claim 1 further comprising the error monitoring apparatus of claim 1, wherein the ERP comprises at least one of Error-Related Negativity (ERN), Error Positivity (Pe), Correct-Related Negativity (CRN) or Correct Positivity (Pc) (MacInnis: [0020]-[0029] and FIG. 1 the inputs 141-143: A behavioral biometric event data may comprise data indicative of personality, or a behavior change in response to an event taking place. For example, handwriting, voice signature, a rise in pulse pressure, rise in pulse rate, skin temperature changes, sweating, pupil dilation, breathing rate change, change in tone of voice may indicate anxiety, anger, excitement, distress, rigorous physical activities, startle, fear, or mental unrest. Biometric event data from an Electroencephalogram (EEG) that detects brain wave may indicate mental state and mental activity. Speech pattern, tone of voice, speech to text translation and content analysis, galvanic skin response may provide biometric event data as an indication of the circumstances of the environment, type of stimulus received and a reaction to the stimulus).

As to claim 8, MacInnis and Matus discloses all the traffic control server limitations as claimed that mirrors the error monitoring apparatus in claim 1 thus, claim 8 is interpreted and thus rejected for the reasons set forth above in the consideration and rejections of claim 1, and the details are as followings:
a traffic control server (Matus: Abstract, [0011], [0019], [0027]-[0028], [0033]-[0034], [0038], [0053], [0060], and FIG. 1-2: Block S130 is preferably performed at one or more remote computing systems (e.g., remote server systems, telecommunication entities such as cellular towers, network infrastructure components defining a fixed geographic location, etc.). Additionally, or alternatively, portions of Block S130 can be performed by data collection components, other devices, and/or any suitable components. In an example, extracting a set of movement features can include allocating the feature extraction and/or other suitable pre-processing to the data collection components, such as prior to transmission to a remote computing system, which can reduce latency (e.g., by distributing processing functionality across a plurality of components, etc.) associated with traffic-related event determination and response. In another example, Block S130 can include storing and/or executing traffic event models at a device (e.g., vehicle, smartphone, etc.), at a remote computing system, and/or any suitable component, where the traffic event models can additionally or alternatively be generated (e.g., trained, updated) at any suitable component. However, functionality associated with Block S130 (and/or other portions of the method 100) can be distributed across any suitable components in any suitable manner) comprising: a receiver configured to receive error information of a first mobility from the first mobility (MacInnis: [0045]-[0056], [0065], [0073], and FIG. 1 the integrated TXRX module 154a: the Bluetooth enabled cyclist goggle 107b may capture and communicate snap shots of still images of the scene, or detect eye movements and pupil dilation of the cyclist 108, in response to witnessing the bus accident scene 200 event. The Bluetooth enabled cyclist goggle 107b may comprise a camera 102b to capture still images of the bus accident scene 200 event as data D2 142b. In an embodiment of the invention, the goggle lens may be a scanner with targeting cross hair grids 104k to detect eye movement and pupil dilation, capturing biometric event data BD3 143c. The Bluetooth enabled cyclist goggle 107b may use a goggle frame antenna 104l to communicate data D2 142b and biometric event data BD3 143c to the WMCD 130a through Bluetooth wireless signals); and a controller (MacInnis: FIG. 1 the processor 154) configured to determine a second mobility based on the error information of the first mobility (MacInnis: [0030]-[0031] and FIG. 1: In an embodiment of the invention, data binding codes 124a may be used to tag or pre-tag the captured data 142a to 142n with suitable identifications such as time, date or location data 141a to 141n and/or biometric event data 143a to 143n. In an embodiment of the invention, the captured data 128 may be biometrically tagged and stored locally into the memory 120a in the WMCD 130. The captured data 128 may further be categorized and sorted based on the tagged information using for example, time, date, location, biometric event data and stored in a categorized data base 120c for future retrieval or processing), wherein the error information of the first mobility includes at least one of information on a time when the ERP is generated, a waveform of the ERP, position information of the first mobility, or operation information of a second mobility (MacInnis: [0045]-[0056], [0065], [0073], and FIG. 1: the Bluetooth enabled cyclist goggle 107b may capture and communicate snap shots of still images of the scene, or detect eye movements and pupil dilation of the cyclist 108, in response to witnessing the bus accident scene 200 event. The Bluetooth enabled cyclist goggle 107b may comprise a camera 102b to capture still images of the bus accident scene 200 event as data D2 142b. In an embodiment of the invention, the goggle lens may be a scanner with targeting cross hair grids 104k to detect eye movement and pupil dilation, capturing biometric event data BD3 143c. The Bluetooth enabled cyclist goggle 107b may use a goggle frame antenna 104l to communicate data D2 142b and biometric event data BD3 143c to the WMCD 130a through Bluetooth wireless signals ), and wherein the second mobility is different from the first mobility and has caused the ERP (MacInnis: [0045]-[0056], [0065], [0073], and FIG. 1: the Bluetooth enabled cyclist goggle 107b may capture and communicate snap shots of still images of the scene, or detect eye movements and pupil dilation of the cyclist 108, in response to witnessing the bus accident scene 200 event. The Bluetooth enabled cyclist goggle 107b may comprise a camera 102b to capture still images of the bus accident scene 200 event as data D2 142b. In an embodiment of the invention, the goggle lens may be a scanner with targeting cross hair grids 104k to detect eye movement and pupil dilation, capturing biometric event data BD3 143c. The Bluetooth enabled cyclist goggle 107b may use a goggle frame antenna 104l to communicate data D2 142b and biometric event data BD3 143c to the WMCD 130a through Bluetooth wireless signals ).

As to claim 12, MacInnis and Matus discloses all the traffic surveillance system limitations as claimed that mirrors the error monitoring apparatus in claim 1 thus, claim 12 is interpreted and thus rejected for the reasons set forth above in the consideration and rejections of claim 1, and the details are as followings:
a traffic surveillance system comprising: 
an error monitor configured to transmit error information (MacInnis: [0020]-[0029] and FIG. 1 the inputs 141-143: A behavioral biometric event data may comprise data indicative of personality, or a behavior change in response to an event taking place. For example, handwriting, voice signature, a rise in pulse pressure, rise in pulse rate, skin temperature changes, sweating, pupil dilation, breathing rate change, change in tone of voice may indicate anxiety, anger, excitement, distress, rigorous physical activities, startle, fear, or mental unrest. Biometric event data from an Electroencephalogram (EEG) that detects brain wave may indicate mental state and mental activity. Speech pattern, tone of voice, speech to text translation and content analysis, galvanic skin response may provide biometric event data as an indication of the circumstances of the environment, type of stimulus received and a reaction to the stimulus) of a mobility (MacInnis: FIG. 1 the bicycle frame 109) to an error monitoring server (MacInnis: [0030]-[0031] and FIG. 1: In an embodiment of the invention, data binding codes 124a may be used to tag or pre-tag the captured data 142a to 142n with suitable identifications such as time, date or location data 141a to 141n and/or biometric event data 143a to 143n. In an embodiment of the invention, the captured data 128 may be biometrically tagged and stored locally into the memory 120a in the WMCD 130. The captured data 128 may further be categorized and sorted based on the tagged information using for example, time, date, location, biometric event data and stored in a categorized data base 120c for future retrieval or processing and Matus: Abstract, [0011], [0019], [0027]-[0028], [0033]-[0034], [0038], [0053], and FIG. 1-2: For example, datasets collected from a plurality of devices within a time period (e.g., 30 second window) can be processed together. In another example, datasets (e.g., different types of datasets sampled from different types of sensors; etc.) collected from a single device within a time period are processed together. In another example, datasets are collected from a second device in response to (e.g., subsequent to) collection at a first device and transmission from the first device to the second device (e.g., with intermediate processing and/or communication relaying)); and 
a traffic control server (Matus: Abstract, [0011], [0019], [0027]-[0028], [0033]-[0034], [0038], [0053], [0060], and FIG. 1-2: Block S130 is preferably performed at one or more remote computing systems (e.g., remote server systems, telecommunication entities such as cellular towers, network infrastructure components defining a fixed geographic location, etc.). Additionally or alternatively, portions of Block S130 can be performed by data collection components, other devices, and/or any suitable components. In an example, extracting a set of movement features can include allocating the feature extraction and/or other suitable pre-processing to the data collection components, such as prior to transmission to a remote computing system, which can reduce latency (e.g., by distributing processing functionality across a plurality of components, etc.) associated with traffic-related event determination and response. In another example, Block S130 can include storing and/or executing traffic event models at a device (e.g., vehicle, smartphone, etc.), at a remote computing system, and/or any suitable component, where the traffic event models can additionally or alternatively be generated (e.g., trained, updated) at any suitable component. However, functionality associated with Block S130 (and/or other portions of the method 100) can be distributed across any suitable components in any suitable manner) configured to determine a traffic rule violation mobility using the error information of the mobility, 
wherein the error monitoring server is configured to: 
collect an Event-Related Potential (ERP) for at least one passenger in a first mobility for a predetermined amount of time (MacInnis: [0020]-[0029] and FIG. 1 the inputs 141-143: A behavioral biometric event data may comprise data indicative of personality, or a behavior change in response to an event taking place. For example, handwriting, voice signature, a rise in pulse pressure, rise in pulse rate, skin temperature changes, sweating, pupil dilation, breathing rate change, change in tone of voice may indicate anxiety, anger, excitement, distress, rigorous physical activities, startle, fear, or mental unrest. Biometric event data from an Electroencephalogram (EEG) that detects brain wave may indicate mental state and mental activity. Speech pattern, tone of voice, speech to text translation and content analysis, galvanic skin response may provide biometric event data as an indication of the circumstances of the environment, type of stimulus received and a reaction to the stimulus and Matus: Abstract, [0011], [0019], [0027]-[0028], [0033]-[0034], [0038], [0053], and FIG. 1-2: For example, datasets collected from a plurality of devices within a time period (e.g., 30 second window) can be processed together. In another example, datasets (e.g., different types of datasets sampled from different types of sensors; etc.) collected from a single device within a time period are processed together. In another example, datasets are collected from a second device in response to (e.g., subsequent to) collection at a first device and transmission from the first device to the second device (e.g., with intermediate processing and/or communication relaying)); 
analyze the ERP collected for the predetermined amount of time (MacInnis: [0020]-[0029] and FIG. 1 the inputs 141-143: A behavioral biometric event data may comprise data indicative of personality, or a behavior change in response to an event taking place. For example, handwriting, voice signature, a rise in pulse pressure, rise in pulse rate, skin temperature changes, sweating, pupil dilation, breathing rate change, change in tone of voice may indicate anxiety, anger, excitement, distress, rigorous physical activities, startle, fear, or mental unrest. Biometric event data from an Electroencephalogram (EEG) that detects brain wave may indicate mental state and mental activity. Speech pattern, tone of voice, speech to text translation and content analysis, galvanic skin response may provide biometric event data as an indication of the circumstances of the environment, type of stimulus received and a reaction to the stimulus and Matus: Abstract, [0011], [0019], [0027]-[0028], [0033]-[0034], [0038], [0053], and FIG. 1-2: For example, datasets collected from a plurality of devices within a time period (e.g., 30 second window) can be processed together. In another example, datasets (e.g., different types of datasets sampled from different types of sensors; etc.) collected from a single device within a time period are processed together. In another example, datasets are collected from a second device in response to (e.g., subsequent to) collection at a first device and transmission from the first device to the second device (e.g., with intermediate processing and/or communication relaying)); and transmit error information of the first mobility to the traffic control server based on a result of analysis (MacInnis: Abstract, [0023], [0030]-[0031], [0033], [0035]-[0039], and FIG. 1: if the local host device 130 has limited memory for storage, it may be desirable to store the captured data 128 or 128u in the remote host or storage 150), 
wherein the traffic control server is configured to receive the error information of the first mobility from the error monitor and determine a second mobility based on the error information of the first mobility (MacInnis: [0030]-[0031] and FIG. 1: In an embodiment of the invention, data binding codes 124a may be used to tag or pre-tag the captured data 142a to 142n with suitable identifications such as time, date or location data 141a to 141n and/or biometric event data 143a to 143n. In an embodiment of the invention, the captured data 128 may be biometrically tagged and stored locally into the memory 120a in the WMCD 130. The captured data 128 may further be categorized and sorted based on the tagged information using for example, time, date, location, biometric event data and stored in a categorized data base 120c for future retrieval or processing), 
wherein the error information of the first mobility includes at least one of information on a time when the ERP is generated, a waveform of the ERP, position information of the first mobility or operation information of a second mobility (MacInnis: [0045]-[0056], [0065], [0073], and FIG. 1: the Bluetooth enabled cyclist goggle 107b may capture and communicate snap shots of still images of the scene, or detect eye movements and pupil dilation of the cyclist 108, in response to witnessing the bus accident scene 200 event. The Bluetooth enabled cyclist goggle 107b may comprise a camera 102b to capture still images of the bus accident scene 200 event as data D2 142b. In an embodiment of the invention, the goggle lens may be a scanner with targeting cross hair grids 104k to detect eye movement and pupil dilation, capturing biometric event data BD3 143c. The Bluetooth enabled cyclist goggle 107b may use a goggle frame antenna 104l to communicate data D2 142b and biometric event data BD3 143c to the WMCD 130a through Bluetooth wireless signals ), and wherein the second mobility is different from the first mobility and has caused the ERP (MacInnis: [0045]-[0056], [0065], [0073], and FIG. 1: the Bluetooth enabled cyclist goggle 107b may capture and communicate snap shots of still images of the scene, or detect eye movements and pupil dilation of the cyclist 108, in response to witnessing the bus accident scene 200 event. The Bluetooth enabled cyclist goggle 107b may comprise a camera 102b to capture still images of the bus accident scene 200 event as data D2 142b. In an embodiment of the invention, the goggle lens may be a scanner with targeting cross hair grids 104k to detect eye movement and pupil dilation, capturing biometric event data BD3 143c. The Bluetooth enabled cyclist goggle 107b may use a goggle frame antenna 104l to communicate data D2 142b and biometric event data BD3 143c to the WMCD 130a through Bluetooth wireless signals ).

As to claim 13, MacInnis and Matus discloses all the error monitoring method limitations as claimed that mirrors the error monitoring apparatus in claim 1 thus, claim 13 is interpreted and thus rejected for the reasons set forth above in the consideration and rejections of claim 1, and the details are as followings:
an error monitoring method comprising: 
collecting an Event-Related Potential (ERP) for at least one passenger (MacInnis: [0020]-[0029] and FIG. 1 the inputs 141-143: A behavioral biometric event data may comprise data indicative of personality, or a behavior change in response to an event taking place. For example, handwriting, voice signature, a rise in pulse pressure, rise in pulse rate, skin temperature changes, sweating, pupil dilation, breathing rate change, change in tone of voice may indicate anxiety, anger, excitement, distress, rigorous physical activities, startle, fear, or mental unrest. Biometric event data from an Electroencephalogram (EEG) that detects brain wave may indicate mental state and mental activity. Speech pattern, tone of voice, speech to text translation and content analysis, galvanic skin response may provide biometric event data as an indication of the circumstances of the environment, type of stimulus received and a reaction to the stimulus)  in a first mobility (MacInnis: FIG. 1 the bicycle frame 109) for a predetermined amount of time (MacInnis: [0030]-[0031] and FIG. 1: In an embodiment of the invention, data binding codes 124a may be used to tag or pre-tag the captured data 142a to 142n with suitable identifications such as time, date or location data 141a to 141n and/or biometric event data 143a to 143n. In an embodiment of the invention, the captured data 128 may be biometrically tagged and stored locally into the memory 120a in the WMCD 130. The captured data 128 may further be categorized and sorted based on the tagged information using for example, time, date, location, biometric event data and stored in a categorized data base 120c for future retrieval or processing and Matus: Abstract, [0011], [0019], [0027]-[0028], [0033]-[0034], [0038], [0053], and FIG. 1-2: For example, datasets collected from a plurality of devices within a time period (e.g., 30 second window) can be processed together. In another example, datasets (e.g., different types of datasets sampled from different types of sensors; etc.) collected from a single device within a time period are processed together. In another example, datasets are collected from a second device in response to (e.g., subsequent to) collection at a first device and transmission from the first device to the second device (e.g., with intermediate processing and/or communication relaying));); 
analyzing the ERP collected for the predetermined amount of time (MacInnis: [0030]-[0031] and FIG. 1: In an embodiment of the invention, data binding codes 124a may be used to tag or pre-tag the captured data 142a to 142n with suitable identifications such as time, date or location data 141a to 141n and/or biometric event data 143a to 143n. In an embodiment of the invention, the captured data 128 may be biometrically tagged and stored locally into the memory 120a in the WMCD 130. The captured data 128 may further be categorized and sorted based on the tagged information using for example, time, date, location, biometric event data and stored in a categorized data base 120c for future retrieval or processing and Matus: Abstract, [0011], [0019], [0027]-[0028], [0033]-[0034], [0038], [0053], and FIG. 1-2: For example, datasets collected from a plurality of devices within a time period (e.g., 30 second window) can be processed together. In another example, datasets (e.g., different types of datasets sampled from different types of sensors; etc.) collected from a single device within a time period are processed together. In another example, datasets are collected from a second device in response to (e.g., subsequent to) collection at a first device and transmission from the first device to the second device (e.g., with intermediate processing and/or communication relaying)); and 
transmitting error information of the first mobility to a traffic control server (Matus: Abstract, [0011], [0019], [0027]-[0028], [0033]-[0034], [0038], [0053], [0060], and FIG. 1-2: Block S130 is preferably performed at one or more remote computing systems (e.g., remote server systems, telecommunication entities such as cellular towers, network infrastructure components defining a fixed geographic location, etc.). Additionally or alternatively, portions of Block S130 can be performed by data collection components, other devices, and/or any suitable components. In an example, extracting a set of movement features can include allocating the feature extraction and/or other suitable pre-processing to the data collection components, such as prior to transmission to a remote computing system, which can reduce latency (e.g., by distributing processing functionality across a plurality of components, etc.) associated with traffic-related event determination and response. In another example, Block S130 can include storing and/or executing traffic event models at a device (e.g., vehicle, smartphone, etc.), at a remote computing system, and/or any suitable component, where the traffic event models can additionally or alternatively be generated (e.g., trained, updated) at any suitable component. However, functionality associated with Block S130 (and/or other portions of the method 100) can be distributed across any suitable components in any suitable manner) based on a result of analysis (MacInnis: Abstract, [0023], [0030]-[0031], [0033], [0035]-[0039], and FIG. 1: if the local host device 130 has limited memory for storage, it may be desirable to store the captured data 128 or 128u in the remote host or storage 150.), 
wherein the error information of the first mobility includes at least one of information on a time when the ERP is generated, a waveform of the ERP, position information of the first mobility or operation information of a second mobility (MacInnis: [0045]-[0056], [0065], [0073], and FIG. 1: the Bluetooth enabled cyclist goggle 107b may capture and communicate snap shots of still images of the scene, or detect eye movements and pupil dilation of the cyclist 108, in response to witnessing the bus accident scene 200 event. The Bluetooth enabled cyclist goggle 107b may comprise a camera 102b to capture still images of the bus accident scene 200 event as data D2 142b. In an embodiment of the invention, the goggle lens may be a scanner with targeting cross hair grids 104k to detect eye movement and pupil dilation, capturing biometric event data BD3 143c. The Bluetooth enabled cyclist goggle 107b may use a goggle frame antenna 104l to communicate data D2 142b and biometric event data BD3 143c to the WMCD 130a through Bluetooth wireless signals ), and 
wherein the second mobility is different from the first mobility and has caused the ERP (MacInnis: [0045]-[0056], [0065], [0073], and FIG. 1: the Bluetooth enabled cyclist goggle 107b may capture and communicate snap shots of still images of the scene, or detect eye movements and pupil dilation of the cyclist 108, in response to witnessing the bus accident scene 200 event. The Bluetooth enabled cyclist goggle 107b may comprise a camera 102b to capture still images of the bus accident scene 200 event as data D2 142b. In an embodiment of the invention, the goggle lens may be a scanner with targeting cross hair grids 104k to detect eye movement and pupil dilation, capturing biometric event data BD3 143c. The Bluetooth enabled cyclist goggle 107b may use a goggle frame antenna 104l to communicate data D2 142b and biometric event data BD3 143c to the WMCD 130a through Bluetooth wireless signals ).

As to claim 14, MacInnis and Matus disclose the limitations of claim 13 further comprising the error monitoring method of claim 13, wherein the ERP comprises at least one of Error-Related Negativity (ERN), Error Positivity (Pe), Correct-Related Negativity (CRN) or Correct Positivity (Pc) (MacInnis: [0020]-[0029] and FIG. 1 the inputs 141-143: A behavioral biometric event data may comprise data indicative of personality, or a behavior change in response to an event taking place. For example, handwriting, voice signature, a rise in pulse pressure, rise in pulse rate, skin temperature changes, sweating, pupil dilation, breathing rate change, change in tone of voice may indicate anxiety, anger, excitement, distress, rigorous physical activities, startle, fear, or mental unrest. Biometric event data from an Electroencephalogram (EEG) that detects brain wave may indicate mental state and mental activity. Speech pattern, tone of voice, speech to text translation and content analysis, galvanic skin response may provide biometric event data as an indication of the circumstances of the environment, type of stimulus received and a reaction to the stimulus).

Claims 3-4 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over MacInnis et al. (MacInnis – US 2009/0023422 A1) in view of Matus et al. (Matus – US 2019/0122543 A1) and further in view of Maytal et al. (Maytal – US 2016/0275798 A1).

As to claim 3, MacInnis and Matus disclose the limitations of claim 1 except for the claimed limitations of the error monitoring apparatus of claim 1, wherein the analyzer is configured to compare an amplitude of the collected ERP with a predetermined threshold.
However, it has been known in the art of monitoring conditions of a user to implement the analyzer is configured to compare an amplitude of the collected ERP with a predetermined threshold, as suggested by Maytal, which discloses the analyzer is configured to compare an amplitude of the collected ERP with a predetermined threshold (Maytal: Abstract, [0005]-[0006], [0022]-[0023], [0026]-[0027], and FIG. 1: operator alertness monitor 120, in combination with biometric sensor 125, may operate to continuously or periodically monitor one or more physiological responses of user 105 within a predetermined amount of time after one or more visual and/or audio warnings has been produced by operator warning device 115. By way of example, subsequent to a visual and/or audio warning being produced by operator warning device 115, if the body/skin temperature and/or pulse rate of user 105 is measured or detected as increasing by a predetermined amount within a threshold amount of time, operator alertness monitor 120 may determine that user 105 is indeed sufficiently aware of the detected potential or existing dangerous or hazardous condition relative to system 100 in order to take corrective action. The determination may be predicated upon an assumption that an operator who is made aware of a potentially dangerous or hazardous condition may incur a surge of adrenaline that results in a discernible increase in body/skin temperature and/or pulse rate).
Therefore, in view of teachings by MacInnis, Matus and Maytal, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the biometric event detecting system of MacInnis and Matus, to include the analyzer is configured to compare an amplitude of the collected ERP with a predetermined threshold, as suggested by Maytal. The motivation for this is to implement a known alternative method for detecting reaction of a user of an abnormal situation.

As to claim 4, MacInnis, Matus and Maytal disclose the limitations of claim 1 further comprising the error monitoring apparatus of claim 1, wherein the analyzer is configured to determine a predetermined threshold based on at least one of a type of the ERP or the passenger (Maytal: Abstract, [0005]-[0006], [0022]-[0023], [0026]-[0027], and FIG. 1: operator alertness monitor 120, in combination with biometric sensor 125, may operate to continuously or periodically monitor one or more physiological responses of user 105 within a predetermined amount of time after one or more visual and/or audio warnings has been produced by operator warning device 115. By way of example, subsequent to a visual and/or audio warning being produced by operator warning device 115, if the body/skin temperature and/or pulse rate of user 105 is measured or detected as increasing by a predetermined amount within a threshold amount of time, operator alertness monitor 120 may determine that user 105 is indeed sufficiently aware of the detected potential or existing dangerous or hazardous condition relative to system 100 in order to take corrective action. The determination may be predicated upon an assumption that an operator who is made aware of a potentially dangerous or hazardous condition may incur a surge of adrenaline that results in a discernible increase in body/skin temperature and/or pulse rate).

As to claim 15, MacInnis, Matus and Maytal disclose the limitations of claim 14 further comprising the error monitoring method of claim 14, wherein analyzing the collected ERP comprises: comparing an amplitude of the collected ERP with a predetermined threshold (Maytal: Abstract, [0005]-[0006], [0022]-[0023], [0026]-[0027], and FIG. 1: operator alertness monitor 120, in combination with biometric sensor 125, may operate to continuously or periodically monitor one or more physiological responses of user 105 within a predetermined amount of time after one or more visual and/or audio warnings has been produced by operator warning device 115. By way of example, subsequent to a visual and/or audio warning being produced by operator warning device 115, if the body/skin temperature and/or pulse rate of user 105 is measured or detected as increasing by a predetermined amount within a threshold amount of time, operator alertness monitor 120 may determine that user 105 is indeed sufficiently aware of the detected potential or existing dangerous or hazardous condition relative to system 100 in order to take corrective action. The determination may be predicated upon an assumption that an operator who is made aware of a potentially dangerous or hazardous condition may incur a surge of adrenaline that results in a discernible increase in body/skin temperature and/or pulse rate).

As to claim 16, MacInnis, Matus and Maytal disclose the limitations of claim 13 further comprising the error monitoring method of claim 13, wherein analyzing the collected ERP comprises:
determining a predetermined threshold based on at least one of a type of the ERP or the passenger (Maytal: Abstract, [0005]-[0006], [0022]-[0023], [0026]-[0027], and FIG. 1: operator alertness monitor 120, in combination with biometric sensor 125, may operate to continuously or periodically monitor one or more physiological responses of user 105 within a predetermined amount of time after one or more visual and/or audio warnings has been produced by operator warning device 115. By way of example, subsequent to a visual and/or audio warning being produced by operator warning device 115, if the body/skin temperature and/or pulse rate of user 105 is measured or detected as increasing by a predetermined amount within a threshold amount of time, operator alertness monitor 120 may determine that user 105 is indeed sufficiently aware of the detected potential or existing dangerous or hazardous condition relative to system 100 in order to take corrective action. The determination may be predicated upon an assumption that an operator who is made aware of a potentially dangerous or hazardous condition may incur a surge of adrenaline that results in a discernible increase in body/skin temperature and/or pulse rate).

Claims 5 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over MacInnis et al. (MacInnis – US 2009/0023422 A1) in view of Matus et al. (Matus – US 2019/0122543 A1) and Maytal et al. (Maytal – US 2016/0275798 A1) and further in view of Li (Li – US 2019/0130663 A1).

As to claim 5, MacInnis, Matus and Maytal disclose the limitations of claim 4 further comprising the error monitoring apparatus of claim 4, wherein the transmitter is configured to: transmit the error information of the first mobility to the traffic control server (MacInnis: Abstract, [0023], [0030]-[0031], [0033], [0035]-[0039], and FIG. 1 the remote host or storage 150: In an embodiment of the invention, data binding codes 124a may be used to tag or pre-tag the captured data 142a to 142n with suitable identifications such as time, date or location data 141a to 141n and/or biometric event data 143a to 143n. In an embodiment of the invention, the captured data 128 may be biometrically tagged and stored locally into the memory 120a in the WMCD 130. The captured data 128 may further be categorized and sorted based on the tagged information using for example, time, date, location, biometric event data and stored in a categorized data base 120c for future retrieval or processing and Matus: Abstract, [0011], [0019], [0027]-[0028], [0033]-[0034], [0038], [0053], [0060], and FIG. 1-2: Block S130 is preferably performed at one or more remote computing systems (e.g., remote server systems, telecommunication entities such as cellular towers, network infrastructure components defining a fixed geographic location, etc.). Additionally or alternatively, portions of Block S130 can be performed by data collection components, other devices, and/or any suitable components. In an example, extracting a set of movement features can include allocating the feature extraction and/or other suitable pre-processing to the data collection components, such as prior to transmission to a remote computing system, which can reduce latency (e.g., by distributing processing functionality across a plurality of components, etc.) associated with traffic-related event determination and response. In another example, Block S130 can include storing and/or executing traffic event models at a device (e.g., vehicle, smartphone, etc.), at a remote computing system, and/or any suitable component, where the traffic event models can additionally or alternatively be generated (e.g., trained, updated) at any suitable component. However, functionality associated with Block S130 (and/or other portions of the method 100) can be distributed across any suitable components in any suitable manner), except for the claimed limitations of when the amplitude of the collected ERP is out of a predetermined threshold range.
However, it has been known in the art of monitoring conditions of a user to implement the transmitter is configured to: transmit the error information of the first mobility to the traffic control server, when the amplitude of the collected ERP is out of a predetermined threshold range, as suggested by Li, which discloses the transmitter is configured to: transmit the error information of the first mobility to the traffic control server, when the amplitude of the collected ERP is out of a predetermined threshold range (Li: Abstract, [0192]-[0197], and FIG. 11: the processing engine 112 may determine a dangerous condition occurs once at least one of the physiological indexes (of the driver, and/or of the at least one of the one or more passengers) is out of a corresponding normal range regardless of other information. For example, the processing engine 112 may determine a dangerous condition occurs with respect to the driver, in response to a determination that the driver is having a heart attack. The processing engine 112 may immediately transmit a driver alert signal to the signal transmission device associated with the driver to make an emergency call and a control signal to at least one of the one or more signal transmission devices to stop the motion of the vehicle).
Therefore, in view of teachings by MacInnis, Matus, Maytal and Li, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the biometric event detecting system of MacInnis, Matus and Maytal, to include the transmitter is configured to: transmit the error information of the first mobility to the traffic control server, when the amplitude of the collected ERP is out of a predetermined threshold range , as suggested by Li. The motivation for this is to implement a known alternative method for detecting an abnormal situation occurring.

As to claim 17, MacInnis, Matus, Maytal and Li disclose the limitations of claim 16 further comprising the error monitoring method of claim 16, wherein transmitting the error information of the first mobility to the traffic control server comprises:
when the amplitude of the collected ERP is out of a predetermined threshold range (Li: Abstract, [0192]-[0197], and FIG. 11: the processing engine 112 may determine a dangerous condition occurs once at least one of the physiological indexes (of the driver, and/or of the at least one of the one or more passengers) is out of a corresponding normal range regardless of other information. For example, the processing engine 112 may determine a dangerous condition occurs with respect to the driver, in response to a determination that the driver is having a heart attack. The processing engine 112 may immediately transmit a driver alert signal to the signal transmission device associated with the driver to make an emergency call and a control signal to at least one of the one or more signal transmission devices to stop the motion of the vehicle), transmitting the error information of the first mobility to the traffic control server (MacInnis: Abstract, [0023], [0030]-[0031], [0033], [0035]-[0039], and FIG. 1 the remote host or storage 150: In an embodiment of the invention, data binding codes 124a may be used to tag or pre-tag the captured data 142a to 142n with suitable identifications such as time, date or location data 141a to 141n and/or biometric event data 143a to 143n. In an embodiment of the invention, the captured data 128 may be biometrically tagged and stored locally into the memory 120a in the WMCD 130. The captured data 128 may further be categorized and sorted based on the tagged information using for example, time, date, location, biometric event data and stored in a categorized data base 120c for future retrieval or processing and Matus: Abstract, [0011], [0019], [0027]-[0028], [0033]-[0034], [0038], [0053], [0060], and FIG. 1-2: Block S130 is preferably performed at one or more remote computing systems (e.g., remote server systems, telecommunication entities such as cellular towers, network infrastructure components defining a fixed geographic location, etc.). Additionally or alternatively, portions of Block S130 can be performed by data collection components, other devices, and/or any suitable components. In an example, extracting a set of movement features can include allocating the feature extraction and/or other suitable pre-processing to the data collection components, such as prior to transmission to a remote computing system, which can reduce latency (e.g., by distributing processing functionality across a plurality of components, etc.) associated with traffic-related event determination and response. In another example, Block S130 can include storing and/or executing traffic event models at a device (e.g., vehicle, smartphone, etc.), at a remote computing system, and/or any suitable component, where the traffic event models can additionally or alternatively be generated (e.g., trained, updated) at any suitable component. However, functionality associated with Block S130 (and/or other portions of the method 100) can be distributed across any suitable components in any suitable manner).

Claims 6-7, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over MacInnis et al. (MacInnis – US 2009/0023422 A1) in view of Matus et al. (Matus – US 2019/0122543 A1) and further in view of Kim (Kim – US 2014/0135644 A1).

As to claim 6, MacInnis and Matus disclose the limitations of claim 1 further comprising the error monitoring apparatus of claim 1, wherein the sensor is configured to: measure a brain wave signal of the at least one passenger in the first mobility ([0029], [0042], [0047], [0061], and FIG. 1 ); except for the claimed limitations of the method steps of detect the ERP from the measured brain wave signal, wherein the ERP includes a response-locked ERP.
However, it has been known in the art of monitoring conditions/responses from a user to implement the method steps of detect the ERP from the measured brain wave signal, wherein the ERP includes a response-locked ERP, as suggested by Kim, which discloses the method steps of detect the ERP from the measured brain wave signal, wherein the ERP includes a response-locked ERP (Kim: Abstract, [0020], [0050]-[0051], [0064]-[0065], [0091]-[0092], FIG. 1 and FIG. 9: a user of the second wearable device 100-2 may have his/her brainwaves measured by the brainwave measuring sensor 110 such that a particular brainwave level corresponds to anxiety related to perceiving another user in imminent danger. As such, a brainwave level based on perceiving another user in imminent danger would be lower than that of a brainwave level based on perceiving oneself in imminent danger. Accordingly, users of the plurality of wearable devices 100-1, 100-2, . . . , and 100-n can monitor each others' safety).
Therefore, in view of teachings by MacInnis, Matus and Kim, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the biometric event detecting system of MacInnis and Matus, to include the method steps of detect the ERP from the measured brain wave signal, wherein the ERP includes a response-locked ERP, as suggested by Kim. The motivation for this is to implement a known alternative method for detecting an abnormal situation occurring.

As to claim 7, MacInnis, Matus and Kim disclose the limitations of claim 1 further comprising the error monitoring apparatus of claim 1, wherein the analyzer is configured to: analyze the collected ERP using a brain wave signal template of the at least one passenger (Kim: [0014], [0020], [0032], [0050]-[0051], [0064]-[0065], [0091]-[0092], FIG. 1 and FIG. 9: The wearable device may further include a timer to monitor a working time of the user and to send a signal to the controller to alert the user that the working time has exceeded or is about to exceed a predetermined time), wherein the brain wave signal is a brain wave signal in a time domain that is previously obtained within a predetermined time range after generation of the ERP (Kim: [0014], [0020], [0032], [0064]-[0065], [0091]-[0092], FIG. 1 and FIG. 9: A detected brainwave includes a Delta wave, a Theta wave, Alpha wave, a Beta wave, a Gamma wave, etc. The brainwave measuring sensor 110 provides the sensed brainwave signal to the controller 130. The brainwave measuring sensor 110 may extract the brain wave in a non-analgesic method or a non-bonding method by using a silver fiber electrode installed on the head of the user. The brainwave measuring sensor 110 removes a noise signal different from a blink signal from the brainwave signal and outputs the resulting signal).

As to claim 18, MacInnis, Matus and Kim disclose the limitations of claim 13 further comprising the error monitoring method of claim 13, wherein collecting the ERP comprises:
measuring a brain wave signal of the at least one passenger in the first mobility (MacInnis: [0029], [0042], [0047], [0061], and FIG. 1 ) and detecting the ERP from the measured brain wave signal, wherein the ERP includes a response-locked ERP (Kim: Abstract, [0020], [0050]-[0051], [0064]-[0065], [0091]-[0092], FIG. 1 and FIG. 9: a user of the second wearable device 100-2 may have his/her brainwaves measured by the brainwave measuring sensor 110 such that a particular brainwave level corresponds to anxiety related to perceiving another user in imminent danger. As such, a brainwave level based on perceiving another user in imminent danger would be lower than that of a brainwave level based on perceiving oneself in imminent danger. Accordingly, users of the plurality of wearable devices 100-1, 100-2, . . . , and 100-n can monitor each others' safety).

As to claim 20, MacInnis, Matus and Kim disclose the limitations of claim 13 further comprising the error monitoring method of claim 13, wherein analyzing the collected ERP comprises: analyzing the collected ERP using a brain wave signal template of the at least one passenger (Kim: [0014], [0020], [0032], [0050]-[0051], [0064]-[0065], [0091]-[0092], FIG. 1 and FIG. 9: The wearable device may further include a timer to monitor a working time of the user and to send a signal to the controller to alert the user that the working time has exceeded or is about to exceed a predetermined time), wherein the brain wave signal is a brain wave signal in a time domain that is previously obtained within a predetermined time range after generation of the ERP (Kim: [0014], [0020], [0032], [0064]-[0065], [0091]-[0092], FIG. 1 and FIG. 9: A detected brainwave includes a Delta wave, a Theta wave, Alpha wave, a Beta wave, a Gamma wave, etc. The brainwave measuring sensor 110 provides the sensed brainwave signal to the controller 130. The brainwave measuring sensor 110 may extract the brain wave in a non-analgesic method or a non-bonding method by using a silver fiber electrode installed on the head of the user. The brainwave measuring sensor 110 removes a noise signal different from a blink signal from the brainwave signal and outputs the resulting signal). 

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over MacInnis et al. (MacInnis – US 2009/0023422 A1) in view of Matus et al. (Matus – US 2019/0122543 A1) and further in view of Reeves et al. (Reeves – US 2007/0250334 A1).

As to claim 9, MacInnis and Matus disclose the limitations of claim 8 except for the claimed limitations of the traffic control server of claim 8, wherein the controller is further configured to: determine whether the second mobility has violated predetermined traffic rules.
However, it has been known in the art of traffic managing to implement the controller is further configured to: determine whether the second mobility has violated predetermined traffic rules, as suggested by Reeves, which discloses the controller is further configured to: determine whether the second mobility has violated predetermined traffic rules (Reeves: Abstract, [0019]-[0022], [0024]-[0030], and FIG. 2-3: The penalty calculator 314 may have access to a rule set 322 for assessing fines where the rule set 322 associates particular traffic violations with particular fines per vehicle affected. Furthermore, the rule set may also vary the fine per vehicle based on the total number of vehicles affected, where the fine per vehicle for low volume is higher than that for high volume so that low volume disturbances may have a meaningful fine assessed. A processor 315 of the penalty calculator 314 performs the look-up of the violation, number affected, and severity to find the appropriate fine per vehicle and then computes the total fine based on the total number of vehicles impacted).
Therefore, in view of teachings by MacInnis, Matus, and Reeves it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the biometric event detecting system of MacInnis and Matus, to include the controller is further configured to: determine whether the second mobility has violated predetermined traffic rules, as suggested by Reeves. The motivation for this is to implement a known alternative method for managing traffic violations based on information from vehicles involving in an accident.

As to claim 10, MacInnis, Matus, and Reeves disclose the limitations of claim 9 further comprising the traffic control server of claim 9, wherein the controller is configured to: impose, on the second mobility, at least one of a fine, a penalty or a forfeit corresponding to violation of the predetermined traffic rules (Reeves: Abstract, [0019]-[0022], [0024]-[0030], and FIG. 2-3: The penalty calculator 314 may have access to a rule set 322 for assessing fines where the rule set 322 associates particular traffic violations with particular fines per vehicle affected. Furthermore, the rule set may also vary the fine per vehicle based on the total number of vehicles affected, where the fine per vehicle for low volume is higher than that for high volume so that low volume disturbances may have a meaningful fine assessed. A processor 315 of the penalty calculator 314 performs the look-up of the violation, number affected, and severity to find the appropriate fine per vehicle and then computes the total fine based on the total number of vehicles impacted) when it is determined that the second mobility has violated the predetermined traffic rules (MacInnis [0045]-[0056], [0065], [0073], and FIG. 1: the Bluetooth enabled cyclist goggle 107b may capture and communicate snap shots of still images of the scene, or detect eye movements and pupil dilation of the cyclist 108, in response to witnessing the bus accident scene 200 event. The Bluetooth enabled cyclist goggle 107b may comprise a camera 102b to capture still images of the bus accident scene 200 event as data D2 142b. In an embodiment of the invention, the goggle lens may be a scanner with targeting cross hair grids 104k to detect eye movement and pupil dilation, capturing biometric event data BD3 143c. The Bluetooth enabled cyclist goggle 107b may use a goggle frame antenna 104l to communicate data D2 142b and biometric event data BD3 143c to the WMCD 130a through Bluetooth wireless signals).

As to claim 11, MacInnis, Matus, and Reeves disclose the limitations of claim 8 further comprising the traffic control server of claim 8, wherein: the receiver is further configured to receive error information of a third mobility from the third mobility, the controller is configured to determine the second mobility based on the error information of the first mobility and the error information of the third mobility, wherein the third mobility is different from the first mobility and the second mobility and is located in a predetermined range from the first mobility (Reeves: Abstract, [0019]-[0022], [0024]-[0030], and FIG. 2-3: the sensor 202 may be an in-car sensor in the vehicle involved in the accident or other event that shows that the vehicle had a given speed and that no brakes were applied in the instant prior to a collision occurring. Other sensors immediately adjacent to the intersection, such as the second sensor 204, the third sensor 206, the fourth sensor 208 and the fifth sensor 210 may also gather data representative of the cause of the accident or other event. For example, one or more of these sensors may be an in-car camera of a vehicle immediately behind one of the vehicles involved in the collision or other event in the intersection 116 which has captured video footage of the collision or other event. One or more of these sensors may be overhead cameras that have captured video footage of the intersection 116 during the collision or other event and/or that capture footage of the vehicles that are collecting within the traffic jams).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over MacInnis et al. (MacInnis – US 2009/0023422 A1) in view of Matus et al. (Matus – US 2019/0122543 A1) and further in view of Li (Li – US 2019/0130663 A1).

As to claim 19, MacInnis, Matus, and Li disclose the limitations of claim 13 further comprising the error monitoring method of claim 13, wherein analyzing the collected ERP comprises: determining whether an amplitude of the ERP is in a predetermined threshold range for a predetermined time interval (Li: Abstract, [0192]-[0197], and FIG. 11: the processing engine 112 may determine a dangerous condition occurs once at least one of the physiological indexes (of the driver, and/or of the at least one of the one or more passengers) is out of a corresponding normal range regardless of other information. For example, the processing engine 112 may determine a dangerous condition occurs with respect to the driver, in response to a determination that the driver is having a heart attack. The processing engine 112 may immediately transmit a driver alert signal to the signal transmission device associated with the driver to make an emergency call and a control signal to at least one of the one or more signal transmission devices to stop the motion of the vehicle).

Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Tao et al., US 2020/0043326 A1, discloses use sub-system of autonomous driving vehicles (ADV) for police car patrol.
Schiff et al., US 2020/0012346 A1, disclose sensory evoked response based attention evaluation systems and methods.
Cella et al., US 2019/0348041 A1, discloses methods and systems for processing, storing, and publishing data collected by an in-ear device.
Hilmani et al. 2020 Automated Real-Time Intelligent Traffic Control System for Smart Cities Using Wireless Sensor Networks.
Hussain et al. 2021 Driving-Induced Neurological Biomarkers in an Advanced Driver-Assistance System.
Abreha et al. 2020 Federated Learning in Edge Computing A Systematic Survey.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG PHAM whose telephone number is (571)-270-3668.  The examiner can normally be reached on Monday - Thursday 9:30 AM - 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUAN-ZHEN WANG can be reached on (571)-272-3114.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/QUANG PHAM/Primary Examiner, Art Unit 2684